Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23,  27-37, 42-46 & 47-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 19 & 42 recite “interface area is offset from an outer surface of the shell”. What is meant by “offset”? How is the interface area offset from the outer surface of the shell? Offset is defined as out of line. Inasmuch is disclose by applicant, the prior art discloses “the interface area being offset from an outer 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10 & 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nimmons (USPN 4,633,531) in view of Morrow (USPN 6,772,447), Shih (US 2007/015003) and Bayes (USPN 5,946,735).
Regarding Claim 1, Nimmons discloses a football helmet (Figure 7) comprising a shell (12, Col. 5, line 29, “strong rigid plastic material") configured to receive a head of a wearer of the helmet, the shell having a front region (30), a 
However, Morrow discloses a upper left connector bracket (UL, see annotated Figure 3 below), a lower left connector bracket (LL, see annotated Figure 3 below), an upper right connector bracket (UR, see annotated Figure 3 below) and a lower right connector bracket (LR, see annotated Figure 3 below) which are positioned forward of an ear opening when the helmet is worn by a wearer (Figure 2). It would have been obvious at the time the invention was made to modify the helmet of Nimmons with the additional connector brackets, as taught by Morrow, in order to provide additional means for securing the helmet to a wearer securely.  Nimmons does not specifically disclose the continuous gap extends along the length of the upper horizontal bar member and the front shell region; the helmet lacking a component that is coupled to both the front shell region and the faceguard. However, Shih discloses a helmet (Figure 1) having a continuous gap extends along the length of the upper horizontal bar member and the front shell region (Figure 1); the helmet lacking a component that is coupled to both the front shell region and the faceguard (Figure 1). It would have been obvious to one of ordinary skill in the art to modify the gap of Nimmons to lack a component that is coupled to both the front shell region and the faceguard, in order to provide room for faceguard to react to a force. Nimmons does not disclose a chinstrap assembly. However, Bayes discloses a chinstrap assembly (20/23, Figures 1-10) having a central protective member (21), a left upper elongated strap member (23 on one side) that extends outwardly from the central protective member and is releasably connected to the left side region (Figures 1-10), and a right upper elongated strap member (23 on another side) that extends outwardly from the central protective member and is releasably connected to the right side region (Figures 1-10) the strap being at a point that is rearward of a left and right coupler (Figure 10). It would have been obvious at the time the invention was made to modify the helmet of Nimmons with the chin strap configuration of Bayes in order to provide additional protection for the wearer and to provide additional means for securing the helmet to a wearer securely.  The combination of Nimmons and Bayes disclose the strap is at a point that is rearward of the left and right elongated coupler, as modified.
Regarding Claim 8, the combination of Nimmons, Morrow, Shih, and Bayes disclose do not specifically disclose when the faceguard assembly is in an installed position prior to an impact force being applied to the faceguard, the positional arrangement between said upper horizontal bar member of the faceguard and an extent of the front region of the shell provides a continuous gap greater than 0.25 inch. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different values for the thickness of the gap in order to achieve an optimal configuration of faceguard to shell ratio for the purpose of comfort, since discovering the optimum or workable ranges of the thickness involves only routine skill in the art.
Regarding Claim 10, the combination of Nimmons, Morrow, Shih, and Bayes disclose the upper horizontal bar member has a curvilinear configuration (Figure 10) that corresponds to a curvilinear configuration of a brow region of the front portion of the shell to provide the continuous gap (Figures 7 & 10).
Regarding Claim 40, the combination of Nimmons, Morrow, Shih, and Bayes disclose the shell includes left and right jaw flaps (ear, see annotated Figure 7 below) that are configured to generally overlie a portion of the wearer’s jaw when the helmet is worn by the wearer, wherein the lower left connector bracket that secures a peripheral bar member of the faceguard to the left jaw flap (Nimmons, Figure 6 & Morrow, Figure 2) and the lower right connector bracket that secures a peripheral bar member of the faceguard to the right jaw flap (Nimmons, Figure 6 & Morrow, Figure 2).
Regarding Claim 41, the combination of Nimmons, Morrow, Shih, and Bayes disclose when the faceguard assembly and the chinstrap assembly are in a connected position: the left upper elongated strap member is positioned between both: (i) an extent of the left side region of the shell and the faceguard and (ii) the lower left connector bracket and the upper left connector bracket, and the right upper elongated strap member is positioned between both: (i) an extent of the right side region of the shell and the faceguard and (ii) the lower right connector bracket and the upper right connector bracket (as modified, Nimmons, Figure 6 & Bayes, Figure 10 & Morrow, between, see annotated Figure 2 below).
Regarding Claim 42, the combination of Nimmons, Morrow, Shih, and Bayes disclose the left side region has a left interface area with an outer surface (interface, see annotated Figure 6A below), said outer surface of the first interface area is offset (offset, see annotated Figure 6A below) from an outer surface of the shell that is adjacent to the first interface area, and wherein the left elongated coupler removably couples the left connector bracket to the left interface area (Figures 7-9), and the right side region has a second interface area with an outer surface (interface, see annotated Figure 6A below), said outer surface of the second interface area is offset (offset, see annotated Figure 6A below) from an outer surface of the shell that is adjacent to the second interface area, and wherein the right elongated coupler removably couples the right connector bracket to the right interface area (Figures 7-9).
Regarding Claim 43, the combination of Nimmons, Morrow Shih, and Bayes disclose the left interface area has a left rear edge (edge, see annotated Figure 6A below) that is positioned between: (i) a rearmost extent of the faceguard and (ii) the location where the left upper elongated strap member is releasably connected to the left side region of the shell (as modified, Nimmons, Figure 6 & Bayes, Figure 10); and the right interface area has a right rear edge (edge, see annotated Figure 6A below) that is positioned between: (i) a rearmost extent of the faceguard and (ii) the location where the right upper elongated strap member is releasably connected to the right side region of the shell (as modified, Nimmons, Figure 6 & Bayes, Figure 10).
Claims 19, 22, 23, 28, 30, 45 & 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nimmons (USPN 4,633,531) in view of Shih (US 2007/015003).
Regarding Claim 19, Nimmons discloses a football helmet (Figure 7) comprising a shell (12) configured to receive a head of a wearer of the helmet, the shell having a front region (30), a rear region (R, see annotated Figure 7 below), a first side region having a first interface area (interface, see annotated Figure 6A below) with an outer surface, said outer surface of the first interface area is offset (offset, see annotated Figure 6A below) from an outer surface of the shell that is adjacent to the first interface area, and a second side region having a second interface area (interface, see annotated Figure 6A below) with an outer surface, said outer surface of the second interface area is offset (offset, see annotated Figure 6A below) from an outer surface of the shell that is adjacent to the second interface area; a faceguard assembly (Figure 8 & 9) including a faceguard (16) including opposed peripheral bar members (18) including an upper horizontal bar member (U, see annotated Figure 10 below) extending across the front region of the shell without contacting said front region (Figure 10); a pair of connector brackets (24, one on each side) for securing the faceguard to the shell (Figures 6 & 7), a first connector bracket securing a first peripheral bar member to a first interface area of the shell (Figures 6 & 7) and a second connector bracket securing a second peripheral bar member to a second interface area of the shell (Figures 6 & 7), the first and second connector brackets each having a clamshell configuration (Figures 8 & 9) with a rear segment (M, see annotated Figures 8 & 9 below) and a front segment (S, see annotated Figures 8 & 9 below), wherein said front segment includes an opening (50 & 51) that receives an elongated coupler (26) to couple the bracket and the faceguard to a respective first or second interface area of the shell (Figures 8 & 9); wherein a continuous gap (gap, see annotated Figure 10 below) is formed between the upper horizontal bar member of the faceguard and the front region of the shell prior to an impact force being applied to the faceguard (Figure 10), wherein the continuous gap extends along the length of the upper horizontal bar member and the front shell region (Figure 10). Nimmons does not specifically disclose the continuous gap extends along the length of the upper horizontal bar member and the front shell region; the helmet lacking a component that is coupled to both the front shell region and the faceguard. However, Shih discloses a helmet (Figure 1) having a continuous gap extends along the length of the upper horizontal bar member and the front shell region (Figure 1); the helmet lacking a component that is coupled to both the front shell region and the faceguard (Figure 1). It would have been obvious to one of ordinary skill in the art to modify the gap of Nimmons to lack a component that is coupled to both the front shell region and the faceguard, in order to provide room for faceguard to react to a force. 
Regarding Claim 22, the combination of Nimmons and Shih disclose wherein the continuous gap extends beyond the front region of the shell and into ear flap regions of the shell (Figures 7 & 10).
Regarding Claim 23, the combination of Nimmons and Shih disclose wherein the first interface area is located within a first ear flap region of the shell and the second interface area is located within a second and opposing ear flap region on the shell (Figures 7 & 10).
Regarding Claim 28, the combination of Nimmons and Shih disclose do not specifically disclose when the faceguard assembly is in an installed position to an impact force being applied to the faceguard, the positional arrangement between said upper horizontal bar member of the faceguard and said front bumper provides a continuous gap that is between .25 and .5 inches. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different values for the thickness of the gap in order to achieve an optimal configuration of faceguard to shell ratio for the purpose of comfort, since discovering the optimum or workable ranges of the thickness involves only routine skill in the art.
Regarding Claim 30, the combination of Nimmons and Shih disclose the upper horizontal bar member has a curvilinear configuration (Figure 10) that corresponds to a curvilinear configuration of a brow region of the front portion of the shell to provide the continuous gap (Figures 7 & 10).
Regarding Claim 45, the combination of Nimmons and Shih disclose the first interface area has a first rear edge (edge, see annotated Figure 6A below) that is positioned rearward of a rearmost extent of the faceguard and the second interface area has a second rear edge that is positioned rearward of a rearmost extent of the faceguard (edge, see annotated Figure 6A below).
Regarding Claim 46, the combination of Nimmons and Shih disclose the outer surface of the first and second interface areas are offset outward relative to the wearer's head, when the helmet is worn by the wearer (outward, see annotated Figure 6A below).

    PNG
    media_image1.png
    311
    436
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    296
    298
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    345
    385
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    459
    534
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    354
    521
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    477
    474
    media_image6.png
    Greyscale

Claims 3, 4, 9, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nimmons (USPN 4,633,531) in view of Morrow (USPN 6,772,447), Shih (US 2007/015003) and Bayes (USPN 5,946,735) in further view of Humphrey (USPN 3,729,746).
Regarding Claim 3, the combination of Nimmons, Morrow, Shih, and Bayes disclose wherein both the upper left and right connector bracket have a hinge (48 & 72) that operably joins said front and rear segments (Figures 8 & 9) and wherein when an on-center impact force is applied to the faceguard, the front bracket segment remains stable while the rear bracket segment moves substantially normal to an outer surface of the shell to facilitate movement of the upper horizontal bar member towards the front region of the shell (Figures 8 & 9, Col. 6, line 65-Col. 7, line 4, when an impact force is applied, the movable segment of the bracket obviously moves towards the shell to facilitate movement of the faceguard and horizontal bar member). To further clarify, if there is any doubt Nimmons teaches any movement of the bracket, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that when an impact force is applied to the faceguard the bracket moves away from/ normal to an outer surface of the shell to facilitate movement of the upper horizontal bar member towards the front region of the shell.
Regarding Claim 4, the combination of Nimmons, Morrow, Shih, and Bayes disclose when an on-center impact force is applied to the faceguard, the left and right connector brackets moves substantially normal to an outer surface of the shell to facilitate movement of the upper horizontal bar member towards the front region of the shell in response to said impact force (Figures 8 & 9, Col. 6, line 65-Col. 7, line 4, when an impact force is applied, the brackets obviously move towards the shell to facilitate movement of the faceguard and horizontal bar member). To further clarify, if there is any doubt Nimmons teaches any movement of the bracket, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that when an impact force is applied to the faceguard the bracket moves away from/ normal to an outer surface of the shell to facilitate movement of the upper horizontal bar member towards the front region of the shell.
Regarding Claim 9, the combination of Nimmons, Morrow, Shih, and Bayes disclose wherein in an installed position prior to an impact force being applied to the faceguard, the rear bracket segment is positioned at a first distance (Figure 8, Col. 6, line 65-Col. 7, line 4) defined between an inner wall of the rear bracket segment and the shell; wherein upon an force being applied to the faceguard, the rear bracket segment being displaced a second distance (Figure 9, Col. 6, line 65-Col. 7, line 4) defined between said inner wall and said shell; and, wherein the first distance is less than the second distance (Figures 8 & 9). To further clarify, if there is any doubt Nimmons teaches any movement of the bracket, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that when an impact force is applied to the faceguard the bracket moves for the bracket to be displaced.
Regarding Claim 39, the combination of Nimmons, Morrow, Shih, and Bayes disclose left and right connector brackets are dynamic faceguard connectors (Figures 8 & 9, Col. 6, line 65-Col. 7, line 4, when an impact force is applied, the brackets obviously move towards the shell to facilitate movement of the faceguard and horizontal bar member which creates a dynamic connector). To further clarify, if there is any doubt Nimmons teaches a dynamic connector, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that the connectors are dynamic.
Claims 20, 21, 29 & 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nimmons (USPN 4,633,531) in view of Shih (US 2007/015003) in further view of Humphrey (USPN 3,729,746).
Regarding Claim 20, the combination of Nimmons and Shih disclose the bracket having a hinge (48 & 72) that operably joins said front and rear segments (Figures 8 & 9); wherein when an on-center impact force is applied to the faceguard, the front bracket segment remains stable while the rear bracket segment moves substantially normal to the respective interface area of the shell to facilitate movement of the upper horizontal bar member towards the front region of the shell (Figures 8 & 9, Col. 6, line 65-Col. 7, line 4, when an impact force is applied, the movable segment of the bracket obviously moves towards the shell to facilitate movement of the faceguard and horizontal bar member. To further clarify, if there is any doubt Nimmons teaches any movement of the bracket, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that when an impact force is applied to the faceguard the bracket moves away from/ normal to an outer surface of the shell to facilitate movement of the upper horizontal bar member towards the front region of the shell.
Regarding Claim 21, Nimmons discloses wherein when an off-center impact force is applied off-center to the faceguard, the first connector bracket moves differently than the second connector bracket, wherein the rear segment of the first connector bracket moves towards the first interface area of the shell and the rear segment of the second connector bracket moves substantially normal to the second interface area of the shell (Figures 8 & 9, Col. 6, line 65-Col. 7, line 4, when an off center impact force is applied, the movable segment of the brackets obviously moves differently towards the shell to facilitate movement of the faceguard and horizontal bar member than during an on-center force). To further clarify, if there is any doubt Nimmons teaches any movement of the bracket, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that when an impact force is applied to the faceguard the bracket moves away from an outer surface of the shell to facilitate movement of the upper.
Regarding Claim 29, the combination of Nimmons and Shih disclose wherein in an installed position prior to an impact force being applied to the faceguard, the rear bracket segment is positioned at a first distance (Figure 8, Col. 6, line 65-Col. 7, line 4) defined between an inner wall of the rear bracket segment and the shell; wherein upon an impact force being applied to the faceguard, the rear bracket segment being displaced a second distance (Figure 9, Col. 6, line 65-Col. 7, line 4) defined between said inner wall and said shell; and, wherein the first distance is less than the second distance (Figures 8 & 9).
To further clarify, if there is any doubt Nimmons teaches any movement of the bracket, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that when an impact force is applied to the faceguard the bracket moves for the bracket to be displaced.
Regarding Claim 44, the combination of Nimmons and Shih disclose left and right connector brackets are dynamic faceguard connectors (Figures 8 & 9, Col. 6, line 65-Col. 7, line 4, when an impact force is applied, the brackets obviously move towards the shell to facilitate movement of the faceguard and horizontal bar member which creates a dynamic connector). To further clarify, if there is any doubt Nimmons teaches a dynamic connector, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that the connectors are dynamic.
Claims 11-13, 15, 31 & 35 are rejected under 35 U.S.C 103(a) as obvious over Nimmons (UPSN 4,633,531) (in view of in view of Morrow (USPN 6,772,447), Shih (US 2007/015003) and Bayes (USPN 5,946,735)) in further view of Steigerwald (USPN 4,282,610) and Udelhofen (US 2008/0163410).
Regarding Claims 11 & 31, Nimmons does not disclose the shell having a front bumper. However, Steigerwald discloses a padding which is attached by an internal fastener (90, Figures 10) that extends through a shell (Figure 10) and is not externally visible while Udelhofen discloses a shell (20) has a front bumper (bumper, see annotated Figure 1 below) wherein a upper horizontal bar member (bar, see annotated Figure 2 below) extends across the front region of the shell and the front bumper without contacting either (Figures 1-3). It would have been obvious to one of ordinary skill in the art to include a padded front bumper, as taught by Steigerwald and Udelhofen, in order to provide some shock absorbency cushioning to a forehead region. 
Regarding Claims 12, the combination of Nimmons, Shih-Bayes/Shih, Steigerwald and Udelhofen disclose the front bumper lacks an external faceguard connector (Udelhofen, Figures 1-3).
Regarding Claims 13, the combination of Nimmons, Shih- Bayes/Shih, Steigerwald and Udelhofen disclose the front bumper lacks a fastener that extends through the entirety of the front bumper (Steigerwald, Figure 10).
Regarding Claims 15 & 35, the combination of Nimmons, Humphrey, Steigerwald and Udelhofen disclose the front bumper includes an internal pocket that has an access slot designed to allow for the insertion of a nut (Steigerwald, Figure 10), and wherein a portion of the internal fastener extends into the nut and resides within the internal pocket (Steigerwald, Figure 10).

    PNG
    media_image7.png
    453
    578
    media_image7.png
    Greyscale

Claims 31-33 & 35 are rejected under 35 U.S.C 103(a) as obvious over Nimmons (UPSN 4,633,531) in view of Shih (US 2007/015003) in further view of Nelson (USPN 4,980,110) and Udelhofen (US 2008/0163410).
Regarding Claims 31, Nimmons does not disclose the shell having a front bumper. However, Nelson discloses a padding which is attached by an internal fastener (36) that extends through a shell (Figure 5) and is not externally visible while Udelhofen discloses a shell (20) has a front bumper (bumper, see annotated Figure 1 below) wherein a upper horizontal bar member (bar, see annotated Figure 2 below) extends across the front region of the shell and the front bumper without contacting either (Figures 1-3). It would have been obvious to one of ordinary skill in the art to include a padded front bumper, as taught by Nelson and Udelhofen, in order to provide some shock absorbency cushioning to a forehead region.
Regarding Claims 32, the combination of Nimmons, Shih-Bayes/Shih, Nelson and Udelhofen disclose the front bumper lacks a faceguard connector (Udelhofen, Figures 1-3).
Regarding Claims 33, the combination of Nimmons, Shih-Bayes/Shih, Nelson and Udelhofen disclose the front bumper lacks a fastener that extends through the entirety of the front bumper (Nelson, Figure 5).
Claims 14 & 34 are rejected under 35 U.S.C 103(a) as obvious over Nimmons (UPSN 4,633,531) (in view of in view of Shih (US 2007/015003) and Bayes (USPN 5,946,735)) or (in view of Shih US 2007/015003) in further view of Steigerwald (USPN 4,282,610) or Nelson (USPN 4,980,110) and Udelhofen (US 2008/0163410) in further view of Humphrey (USPN 3,729,746).
Regarding Claims 14 & 34, the combination of Nimmons discloses when an on-center impact force is applied to the faceguard, the bracket flexes and the upper horizontal bar member moves towards the front bumper in response to said impact force (Nimmons, Figures 8 & 9, Col. 6, line 65-Col. 7, line 4, when an impact force is applied, the movable segment of the bracket obviously moves towards the shell to facilitate movement of the faceguard and horizontal bar member). To further clarify, if there is any doubt Nimmons teaches any movement of the bracket, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that when an impact force is applied to the faceguard the bracket moves away from an outer surface of the shell to facilitate movement of the upper.
Claims 17 & 37 are rejected under 35 U.S.C 103(a) as obvious over Nimmons (UPSN 4,633,531) in view of ((Shih (US 2007/015003) or (Morrow (USPN 6,772,447), Shih (US 2007/015003 and Bayes (USPN 5,946,735)) in further view of Kalhok (US 2002/0104533).
Regarding Claims 37, Nimmons nor Morrow nor Shih or Shih-Bayes disclose the side regions including a lower recessed channel extending upward and rearward from a lower edge of the shell, and wherein the lower recessed channel is configured to receive an extent of a chin strap member and the ear flap including an upper recessed channel extending upward and rearward from an interior edge of a frontal shell opening, and wherein the upper recessed channel is configured to receive an extent of a chin strap member. However, Kalhok discloses an ear flap (ear, see annotated figure 5 above) including a lower recessed channel (lower, see annotated figure 5 above) extending upward and rearward from a lower edge (edge, see annotated Figure 5 above) of the shell, and wherein the lower recessed channel is configured to receive an extent of a chin strap member (36, Figure 6) and the ear flap including an upper recessed channel (upper, see annotated figure 5 above) extending upward and rearward from an interior edge (interior, see annotated Figure 5 above) of a frontal shell opening, and wherein the upper recessed channel is configured to receive an extent of a chin strap member (36, Figure 6). It would have been obvious at the time the invention was made to modify the helmet of Nimmons in view Shih or Shin/Bayes with the recess configuration of Kalhok in order to provide additional protection for the wearer and to provide additional means for securing the helmet to a wearer securely.  

    PNG
    media_image8.png
    576
    556
    media_image8.png
    Greyscale

Claims 47-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nimmons (USPN 4,633,531) in view of Morrow (USPN 6,772,447).
Regarding Claim 47 & 49, Nimmons discloses a football helmet (Figure 7) comprising: a shell (12, Col. 5, line 29, “strong rigid plastic material”) configured to receive a head of a wearer of the helmet, the shell having: a front region (30), a rear region (R, see annotated Figure 7 above) having a rear edge (edge at Figure 10 designated by reference character 10), left side region and right side region (28, on each side), wherein each side region has an ear opening (14, ear, see annotated Figure 7 above); and a faceguard assembly (Figures 8 & 9) including: a faceguard (16) comprising a plurality of bar members (18) including an upper horizontal bar member (U, see annotated Figure 10 above) extending across the front region of the shell without contacting said front region (Figure 10), a left connector bracket (24 on one side) that secures a peripheral bar member of the faceguard to the shell, the left connector bracket includes an left 9Application No. 15/076,106opening (50 & 51) that receives a left elongated coupler (26) to couple the upper left connector bracket to the left side region (Figures 8-10), a right connector bracket (24 on the other side) that secures a peripheral bar member of the faceguard to the shell, the right connector bracket includes an right opening (50 & 51) that receives a r right elongated coupler (26) to couple the upper right connector bracket to the right side region (Figures 8-10), wherein the helmet lacking a component (lack, see annotated Figure 10 below) that is coupled to both the front shell region and the faceguard. Nimmons does not specifically disclose a upper left connector bracket, a lower left connector bracket, an upper right connector bracket, a lower right connector bracket and a rear vent opening wherein a faceguard connector opening chord extending: (i) between the upper left opening and the upper right opening, and (ii) around the rear region of the shell, and wherein an extent of the rear vent opening is positioned between the faceguard connector opening chord and the rear edge. However, Morrow discloses a upper left connector bracket (UL, see annotated Figure 3 above), a lower left connector bracket (LL, see annotated Figure 3 above), an upper right connector bracket (UR, see annotated Figure 3 above) and a lower right connector bracket (LR, see annotated Figure 3 above) and a rear vent opening (28 a & b) wherein a faceguard connector opening chord (chord, see annotated Figure 2 above) extending: (i) between the upper left opening and the upper right opening, and (ii) around the rear region of the shell, and wherein an extent of the rear vent opening is positioned between the faceguard connector opening chord and a rear edge (see annotated Figure 2 above) (i) a left frontal vent opening (28a, in the front on one side), wherein an extent of the left frontal vent opening is positioned forward of a rearmost point of the lower left opening of the left side region, and a right frontal vent opening (28b, in the front on one side), wherein an extent of the right frontal vent opening is positioned forward of a rearmost point of the lower right opening of the right side region.  It would have been obvious at the time the invention was made to modify the helmet of Nimmons with the additional connector brackets and vent, as taught by Morrow, in order to provide additional means for securing the helmet to a wearer securely while providing air flow.  
Regarding Claim 48, the combination of Nimmons and Morrow disclose when the helmet is worn by a wearer, each of the upper left, upper right, lower left, and lower right elongated couplers are positioned forward of ear openings (Nimmons, Figures 6 & 7 & Morrow, Figure 2).  
Regarding Claim 50, the combination of Nimmons and Morrow disclose the front region has a first thickness locate at a first point and the rear region has a second thickness located at a second point (1st & 2nd, see annotated Figure 7 above), wherein the second thickness is less than the first thickness (see annotated Figure 7 above).  
Regarding Claim 51, the combination of Nimmons and Morrow disclose upper left and upper right connector brackets are dynamic faceguard connectors (Nimmons, Figure 6, the connectors are dynamic inasmuch is disclose by applicant).
Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts “offset” is defined as “not flush with the outer surface of the shell that is adjacent to the interface area”. 
Examiner respectfully disagrees. “offset” is defined as something that counterbalances or counteracts with something. As shown in the annotated Figure 6A above, the outer surface is offset from an outer surface of the shell that is adjacent to the interface area since it counteracts the interface area. Applicant should further clarify what is meant by offset, such that the outer surface has a ledge or chord or a different thickness in outer surface that is an offset area. At this point applicant has not further defined how the outer surface is offset from the interface area. As interpreted, it is offset since the surfaces and areas counteract each other. 
Applicant Remarks: Applicant asserts the combination of Nimmons, Morrow, Shih and Bayes do not teach or suggest the claimed combination of connector brackets, elongated coupler, and ear openings. 
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Morrow, as shown in the annotated Figure below, shows connectors forward of ear openings. As modified, the combination of Nimmons and Morrow disclose connectors forward of ear openings.

    PNG
    media_image9.png
    292
    391
    media_image9.png
    Greyscale

Secondly, Bayes does disclose a chin strap connected at point which are rearward of the coupler, see annotated Figure below. As modified, the combination of Nimmons, Morro, Shih and Bayes disclose the claim.

    PNG
    media_image10.png
    406
    465
    media_image10.png
    Greyscale

Lastly, as taught by Shih, it would have been obvious to one of ordinary skill in the art to lack a component that is coupled to both the front shell region and the faceguard. Both Nimmons and Shih are analogous art since they are directed to helmets, specifically contact sport helmets. To remove components based off of the prior art is not improper since it is known as a helmet plus faceguard connection design, especially in a sport with high contact. One of ordinary skill in the art would rationally combine such elements based off of previous helmet designs. Applicant mentions it would not meet safety thresholds (e.g. NOCSAE) to use for football. It is noted, safety thresholds are immaterial to patentability. 
Applicant Remarks: Applicant asserts the combination of Nimmons, Morrow, Shih, and Bayes do not disclose a chin strap that is positioned between both an extent of the left side region of the shell and the faceguards and the lower left connector bracket and the upper left connector bracket. 
Examiner respectfully disagrees. Firstly, it is noted that the claim recites the chin strap is positioned between the regions claimed. A strap is an elongate strip which attaches at one side of the shell and extends to the chin. It is flexible, and ultimately any part or portion of the strap will be positioned between the regions claimed, as shown in the annotated Figure 2 above of Morrow. Part or a portion of the strap is between the regions claimed. Furthermore, a user can manipulate a flexible strap to be placed as claimed, even if it wraps around in order to attach the strap to its connector on the shell.  
Applicant Remarks: Applicant asserts the combination of Nimmons, Morrow, Shih and Bayes or Nimmons and Shih do not disclose an outer surface of the interface area that is offset from an outer surface of the shell that is adjacent to the interface area.  
Examiner respectfully disagrees. “offset” is defined as something that counterbalances or counteracts with something. As shown in the annotated Figure 6A above, the outer surface is offset from an outer surface of the shell that is adjacent to the interface area since it counteracts the interface area. Applicant should further clarify what is meant by offset, such that the outer surface has a ledge or chord or a different thickness in outer surface that is an offset area. At this point applicant has not further defined how the outer surface is offset from the interface area. As interpreted, it is offset since the surfaces and areas counteract each other. 
Applicant Remarks: Applicant asserts the combination of Nimmons, Morrow, Shih and Bayes do not disclose a rear edge would be positioned between a rearmost extend of the faceguard and where the strap member is connected. 
Examiner respectfully disagrees. See annotated Figure 6A above. The edge, as annotated, is at a rearmost extent of the faceguard. As modified, Bayes, the strap would clearly be located below the rear edge. Also see annotated Figure 10 in the arguments for further clarification.  
Applicant Remarks: Applicant asserts Nimmons and Shih do not disclose the outer surface of the interface areas are offset outward relative to a wearer’s head. 
Examiner respectfully disagrees. What is the direction of outward? Inasmuch is understood by examiner, the direction is away in some direction relative to a wearer’s head. As shown in the annotated Figure 6A above, the interface areas are outward in the direction pointed which is relative to a wearer’s head. Applicant should further clarify the direction of outward. 


Applicant Remarks: Applicant asserts the combination of references does not teach a hinge as claimed which functions as claimed. 
Examiner respectfully disagrees. Applicant should include further structure to distinguish the hinge from the prior art. For example further clarifying the hinge line and its recess. Inasmuch is claimed the hinge of the combination of reference can function in the capacity as claimed. Stretching is a form of movement. Each of the front and rear segments of Nimmons, as modified, with either stay stable or move due to a force. Parts or portions of each segments will also move or not move not more due to a force.
Applicant Remarks: Applicant asserts the combination of Nimmons in view of Morrow, Shih, Bayes, Steigerwald and Udelhofen do not disclose an internal fastener that extends through the shell and is not externally visible. 
Examiner respectfully disagrees. Steigerwald clearly discloses an internal fastener that extends through the shell and is not externally visible (Figures 7 and/or 10). As modified, the padding would be located at the front bumper and would extend through the shell and not be externally visible, as taught by Steigerwald, since the pad would be facing outwards at the front bumper. 
Applicant Remarks: Applicant asserts the combination of Nimmons in view of Morrow, Shih, Bayes, Steigerwald and Udelhofen do not disclose a front bumper includes an internal pocket that has an access slot designed to allow for the insertion of a nut and wherein a portion of the internal fastener extends into the nut and resides within the internal pocket.
Examiner respectfully disagrees. This is clearly shown in Figure 10 by Steigerwald.
Applicant Remarks: Applicant asserts Kalhok is improper hindsight reconstruction. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures, taken as a whole, would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA. 1969). Kalhok teaches a channel which extends towards the rear of helmet in a upward direction that is diagonal. The combination of references cover the chin strap.
Applicant Remarks: Applicant asserts the combination of Nimmons and Morrow do not disclose the rear vent opening in a position as claimed,
Examiner respectfully disagrees. The rear vent opening, as claimed, needs to be positioned between the faceguard connector opening chord and rear edge. The vents of Morrow are positioned between such areas. “Rear” only describes the vent opening and until further defined structurally on the helmet doesn’t make a difference where it is situated, as claimed. Also, the vents are in a rear area, as in, towards the back of the head either way. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732